PER CURIAM:
This appeal by defendant labor unions calls for a decision under the “freedom of speech” provision of the Labor-Management Reporting and Disclosure Act of 1959 (29 U.S.C. § 401 and following; the “LMRDA”). The “freedom of speech” provision is found in 29 U.S.C. § 411(a)(2), part of a subchapter entitled “Bill of Rights of Members of Labor Organizations.” The free speech provision gives every union member “the right ... to express any views, arguments, or opinions.” This free speech right of members is almost absolute. The only limitation is that the union is given “the right ... to adopt and enforce reasonable rules as to the responsibility of every member toward the organization as an institution and to his refraining from conduct that would interfere with its performance of its legal or contractual obligations.” 29 U.S.C. § 411(a)(2).
The local union expelled plaintiff Turner because of his expression of certain views and opinions. This action was then commenced under the LMRDA, in substance to compel the reinstatement of Turner to membership in the union and for related relief.
The District Court, deciding motions by both sides and writing an explanatory opinion, granted Turner relief. This appeal by defendant unions followed.
After the appeal was argued and the record studied, we remanded (while retaining jurisdiction of the appeal) for the District Court to make more explicit its decision in a separate judgment (Fed.R.Civ.P. 58). Turner v. Air Transport Lodge 1894, 585 F.2d 1180 (2d Cir. 1978). Such a separate and final judgment was filed in the District Court on November 1, 1978. A motion for summary judgment in favor of Turner was granted; a motion by defendant unions for summary judgment was denied. The local union was directed to reinstate Turner to membership; related declaratory relief was granted.
The matter is now before us for disposition on the merits. We affirm the decision below.
Turner had been for some time a member of the defendant local union. A charge was made against Him that he violated Article L of the union constitution in that he was “advocating Communist ideas and incorporating those ideas with his campaign for Shop Steward.”
The part of the union constitution Turner was charged with violating was Article L, Section 3, which specifies certain activities by members as misconduct warranting expulsion. The following is the specified activity in the constitution on which the charge against Turner was based:
“ . . . advocating or encouraging communism, fascism, nazism, or any other totalitarian philosophy or by other actions giving support to these ‘philosophies’ or ‘isms’ or to movements or organizations inimical to the I.A.M. or its established policies and laws.”
There was a hearing before a Trial Committee of the union. Both sides presented evidence. There were no real issues of fact at the union hearing. The evidence indicated that the charge against Turner arose from statements by him in the course of an election of shop stewards, he being a candidate who, among other things, asked for the support of the “rank and file” as opposed to the “union leadership”.
The Trial Committee found Turner guilty of “improper conduct” within the meaning of the union constitution and recommended his expulsion. The Committee’s report makes clear that its finding was based on advocacy of communism by Turner, The union membership voted him guilty and that he be expelled. The notification to Turner by the union was explicit that his “misconduct” was “advocating Communist ideas.”
*411The free speech right guaranteed by LMRDA may not be infringed by expelling a member for advocating communist ideas. In this context, it is of no significance whether the word “Communist” be spelled with a capital “C” or with a small “c”. The word, in either case, refers to the philosophy of communism.
The defendant international union in its constitution could not lawfully make it “misconduct”, as it did, for a member to advocate “communism ... or any other totalitarian philosophy, . . . The plain words of the LMRDA forbid such a constitutional provision. The statute pronounces a right of union members to express “any” opinions (emphasis supplied). This Court has ruled that the statutory right includes the making of false and libellous statements. “The Congress has decided that it is in the public interest that unions be democratically governed and toward that end that discussion should be free and untrammeled and that reprisals within the union for the expression of views should be prohibited.” Salzhandler v. Caputo, 316 F.2d 445, 451. (2d Cir.), cert. denied, 375 U.S. 946, 84 S.Ct. 344, 11 L.Ed.2d 275 (1963).
The case at bar does not in any way involve the Communist Party of the United States. There was no evidence that Turner was, or ever had been, a member of the Communist Party, nor that he associated with or encouraged the Communist Party. He was never accused of any such things. The only accusation was that he had been “advocating Communist ideas”, that is, the philosophy of communism. There was evidence that Turner had explained his “communist views” as “a la Karl Marx, not Breshnev, Mao or Castro.” The situation is thus entirely different from that in Rosen v. District Council No. 9 of Brotherhood of Painters, 198 F.Supp. 46 (S.D.N.Y.1961) (Levet, J.), appeal dismissed, 326 F.2d 400 (2d Cir. 1964), 57 L.R.R.M. 2401 (S.D.N.Y.1964) (Tenney, J.). In those decisions, on which appellants rely, Judge Levet and Judge Tenney upheld the action of a union in disciplining a member for associating with and giving support to the Communist Party. Judge Tenney stated that “the Communist Party is not merely a political party but is a foreign conspiracy and . therefore, participation in, or association with, it is not within the protected area of political action.” (57 L.R.R.M. at 2405). The Rosen decisions have never been reviewed by this Court and we need not now either approve or disapprove them. An appeal from Judge Levet’s denial of a temporary injunction was dismissed because of delay in prosecuting the appeal. In so doing, this Court noted that the Rosen case was one “involving important questions of law” and noted that, after Judge Levet’s decision, our opinion in Salzhandler v. Caputo, above cited, had been handed down (326 F.2d at 401).
There is the same distinction between the case at bar and Hurwitz v. Directors Guild, 364 F.2d 67 (2d Cir.), cert. denied, 385 U.S. 971, 87 S.Ct. 508, 17 L.Ed.2d 435 (1966). Hurwitz was decided as a diversity action under New York law; this Court declined to discuss the LMRDA, free speech provision or otherwise (364 F.2d at 71 n. 2). Hurwitz did, however, deal with a non-communist oath requirement in a union constitution; the decision was that the oath requirement was unreasonable because the form of oath was too vague. The Court in Hurwitz did not have occasion to distinguish, as we are doing, between the Communist Party and its members on the one hand and on the other those who, like Turner, advocate the communist philosophy of Karl Marx but who are not members of the Communist Party. It does appear, however, that this Court in Hurwitz was in fact concentrating its attention on the Communist party and on the dangers that party posed to labor unions in this country. In Hurwitz, this Court said:
“ . . .we think it not unreasonable to believe that the Communist party has in the past demonstrated that it poses a significant threat to the American labor movement. Perhaps in some unions this threat would be sufficiently met by a provision prohibiting Communists from holding union office.” (364 F.2d at 74; emphasis supplied)
*412“We do not challenge the union’s right to exclude or expel a person from membership if it is established that he has engaged in subversive activity or if it is established that he is a member of the Community party. See Rosen v. District Council No. 9, 198 F.Supp. 46 (S.D.N.Y.1961).” (364 F.2d at 76; emphasis supplied)
The free speech mandate of the LMRDA does allow a union “to adopt and enforce reasonable rules as to the responsibility of every member toward the organization as an institution and to his refraining from conduct that would interfere with its performance of its legal or contractual obligations.” There is no evidence that anything Turner did or said caused any harm to the union or interfered in any way with its contractual obligations. Presumably the appellants would claim that the provision of the union constitution under which Turner was accused was justified as one of the “reasonable rules” permitted by the LMRDA. Such a claim could not be accepted. The provision of the union constitution is in flat violation of the right of free speech in the LMRDA. It is so broad that it cannot possibly be found a reasonable means for preventing Communist party infiltration of the appellant unions. The provision here is broader and more vague than the non-communist oath proscribed in the Hurwitz case.
The judgment of the District Court is affirmed.